Title: To John Adams from François Adriaan Van der Kemp, 9 February 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 9 Febr. 1814.


Fill the glass to the brim—and empty it till the last drop—now you rejoice with your friend on the reëstablished ancient Dutch Government—My friends rule once more—The Almighty make them prosper, and confound their enemies, and humble them in the dust. was John Adams now America’s President I would beg him, how ungracefully I may beg, to send me immediately on an extraordinary mission—to congratulate the Government, and renew the alliance, and treaty of commerce, which we owe to you—or—had I the hunderd part of the confidence in our Administration, which you so imperiously  commanded, I would offer it my Services—persuaded that no individual—how far mÿ Superior in talents—could be so successful. Now my good wishes for both countries are all—that I can offer—then on eagle wings I would have passed the Atlantic. Mrs Adams, I am convinced, participates in mÿ joÿ—you know that no man is more Sincerelÿ yours than


Fr. Adr. Van der Kemp




